                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

Cassandra Gimmer,                              Civil File No.: 18-CV-149 (DWF/DTS)

             Plaintiff,

vs.                                             ORDER ON STIPULATION TO
                                               AMEND PRETRIAL SCHEDULING
Advanced Correctional Healthcare,               ORDER TO EXTEND CERTAIN
Inc., Dr. Karen Butler, Dr. William                    DEADLINES
Scheidt, Nurse Anthony Shabrack,
Nurse Donna Johnson, and County of
Blue Earth, Minnesota,

             Defendants.


      This matter having come before the Court on the parties’ Stipulation to Amend

Scheduling Order (ECF No. 16), and based upon all the files and proceedings herein,

IT IS HEREBY ORDERED:

      1.     The identity of any expert who may testify at trial regarding issues on

which the party has the burden of persuasion must be disclosed on or before

January 30, 2019.

      2.     The initial expert written report(s) completed in accordance with Fed. R.

Civ. P. 26(a)(2)(B) and/or any disclosure required by Rule 26(a)(2)(C) must be served on

or before January 30, 2019.

      3.     The identity of any experts who may testify in rebuttal to any initial expert

must be disclosed on or before March 30, 2019.




                                           1
         4.   Any rebuttal expert written report(s) completed in accordance with Fed.

R. Civ. P. 26 (a)(2)(B) and/or any disclosure required by Rule 26(a)(2)(C) must be served

on or before March 30, 2019.

         5.   Each side may take 1 deposition per expert.

         6.   All expert discovery, including expert depositions, must be completed by

April 30, 2019. The parties must meet and confer to coordinate expert depositions. This

conference should immediately follow the disclosure of the experts so that all expert

depositions can be coordinated and completed on time. The parties must inform their

experts about the deadlines for expert disclosures and depositions in this Scheduling

Order.

         7.   All dispositive motions shall be filed, served, and scheduled by May 30,

2019.

              4.    All remaining deadlines set forth in the Pretrial Scheduling Order

(ECF No. 13), including the trial ready date, remain unchanged.




Dated: ________________                  ______________________________
                                         Magistrate Judge David T. Schultz




                                           2
